 
Exhibit 10.1
 
Tax Benefit Preservation Plan Exemption Agreement
 
This Tax Benefit Preservation Plan Exemption Agreement (“Agreement”) is made and
entered into on and as of November 15, 2017 (“Effective Date”), by and between
AutoWeb, Inc., a Delaware corporation (“Company”), and the undersigned direct or
beneficial holders of Common Stock (as hereinafter defined) of the Company
(“Stockholders”).
 
Background Facts
 
Effective as of May 26, 2010, the Company has adopted a Tax Benefit Preservation
Plan, which plan was amended by Amendment No. 1 to Tax Benefit Preservation Plan
dated as of April 14, 2014 and by Amendment No. 2 to Tax Benefit Preservation
Plan dated April 13, 2017 (collectively the “Plan”). The Board of Directors of
the Company (“Board”) adopted the Plan to protect stockholder value by
preserving important tax assets. The Company has generated substantial net
operating loss carryovers and other tax attributes for United States federal
income tax purposes (“Tax Benefits”) that can generally be used to offset future
taxable income and therefore reduce federal income tax obligations. However, the
Company’s ability to use the Tax Benefits will be adversely affected if there is
an “ownership change” of the Company as defined under Section 382 of the
Internal Revenue Code (“Section 382”). In general, an ownership change will
occur if the Company’s “5% shareholders” (as defined under Section 382)
collectively increase their ownership in the Company by more than 50% over a
rolling three-year period. The Plan was adopted to reduce the likelihood that
the Company’s use of its Tax Benefits could be substantially limited under
Section 382. The Plan is intended to deter any “Person” (as defined in the Plan)
from becoming an “Acquiring Person” (as defined in the Plan) and thereby
jeopardizing the Company’s Tax Benefits. In general, an Acquiring Person is any
Person, itself or together with all “Affiliates” (as defined in the Plan) of
such Person, that becomes the “Beneficial Owner” (as defined in the Plan) of
4.90% or more of the Company’s outstanding “Common Stock” (as defined in the
Plan). Under the Plan, the Board may, in its sole discretion, exempt any person
from being deemed an Acquiring Person for purposes of the Plan if the Board
determines that such person’s ownership of Common Stock will not be likely to
directly or indirectly limit the availability of the Company’s Tax Benefits or
is otherwise in the best interests of the Company.  The Board shall not have any
obligation, implied or otherwise, to grant such an exemption.
 
Piton Capital Partners LLC, a Delaware limited liability company (“Piton”), is a
Stockholder and has informed the Company that as of the Effective Date, Piton,
together with all of its Affiliates and Associates, Beneficially Owns 625,000
shares of Common Stock (the “Current Holdings”). As of the Effective Date, the
Current Holdings are as set forth on Exhibit A attached hereto and incorporated
herein by reference (“Beneficial Ownership Schedule”).
 
Piton has informed the Company that if permitted to do so under the Plan, Piton
would be interested in acquiring additional shares of Common Stock in excess of
the Current Holdings. By letter dated September 27, 2017, a copy of which is
attached hereto as Exhibit C and incorporated herein by reference, (“Exemption
Request Letter”), Piton requested that the Board consider whether the Board
would exercise its discretionary authority under the Plan to deem Piton and its
Affiliates not to be an Acquiring Person by reason of the acquisition of
Beneficial Ownership of additional shares of Common Stock because the
acquisition of Beneficial Ownership of shares of additional shares Common Stock
by Piton and its Affiliates will not be likely to directly or indirectly limit
the availability to the Company of the Tax Benefits or otherwise is in the best
interests of the Company (i.e., grant Piton a Plan Exemption).
 
 

 
 
The Board has considered Piton’s request and is prepared to grant a Plan
Exemption pursuant to this Agreement to acquire shares of Common Stock in excess
of the Current Holdings provided that the aggregate shares of Common Stock
Beneficially Owned by Piton, any other Stockholders that may become a party to
this Agreement in accordance with the terms hereof and their respective
Affiliates and Associates does not collectively exceed 7.5% of the Company’s
outstanding shares of Common Stock at the time of the acquisition of Beneficial
Ownership of the additional shares of Common Stock, subject to and in reliance
upon Piton and any other such Stockholders entering into and remaining in
compliance with the terms and conditions set forth in this Agreement.
 
AGREEMENT
 
In consideration of the representations, warranties, covenants and agreements
set forth in this Agreement, and for other good and valuable consideration, the
receipt and adequacy of which is hereby acknowledged, the parties hereby agree
as follows:
 
1.     Definitions.    

 
1.1         For purposes of this Agreement, the following terms shall have the
meanings set forth in this Section 1.
 
1.1.1     “Associate” shall be as defined in the Plan.
 
1.1.2     “Beneficial Ownership” shall be as determined pursuant to the Plan.
 
1.1.3     “Beneficially Own” shall be as defined in the Plan.
 
1.1.4     “Company Acquisition Transaction” means (i) the commencement (within
the meaning of Rule 14d-2 of the General Rules and Regulations under the
Exchange Act) of a tender or exchange offer by a third party for at least 4.9%
of the then outstanding capital stock of the Company or any direct or indirect
Subsidiary of the Company, (ii) the commencement by a third party of a proxy
solicitation with respect to the election of any directors of the Company or
with respect to any transaction under clauses (iii) or (iv) of this Section
1.1.3, (iii) any sale, license, lease, exchange, transfer, disposition or
acquisition of any portion of the business or assets of the Company or any
direct or indirect Subsidiary of the Company (other than in the ordinary course
of business), or (iv) any merger, consolidation, business combination, share
exchange, reorganization, recapitalization, restructuring, liquidation,
dissolution or similar transaction or series of related transactions involving
the Company or any direct or indirect Subsidiary of the Company.
 
1.1.5     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
 
- 2 -

 
 
1.1.6     “Excess Shares” shall mean that portion of the Shares which equals or
exceeds 4.90% of the shares of Common Stock then outstanding. For example, if
the Shares constitute 7.5% of the shares of Common Stock outstanding, then the
Excess Shares at that time shall constitute 2.60% (i.e., 7.5% minus 4.90%) of
the shares of Common Stock outstanding.
 
1.1.7     “Group” shall have the meaning set forth in Section 13(d)(3) of the
Exchange Act and Rule 13d-5 of the General Rules and Regulations under the
Exchange Act.
 
1.1.8     “Person” shall be as defined in the Plan.
 
1.1.9     “Plan Exemption” shall mean a grant by the Board contemplated by
Section 30 of the Plan to a Requesting Person (as defined in the Plan) of
authority to engage in an Exempt Transaction (as defined in the Plan).
 
1.1.10    “Section 382 5% Shareholder” means a “5-percent shareholder” as
defined under Section 382 and the rules and regulations thereunder.
 
1.1.11     “SEC” means the Securities and Exchange Commission.
 
1.1.12    “Shares” means all issued and outstanding shares of Common Stock that
Piton, any other Stockholder and any of their respective Affiliates or
Associates are collectively deemed to Beneficially Own from time to time. In the
event of any change in the number of issued and outstanding shares of Common
Stock (including by reason of any stock split, reverse split, stock dividend
(including any dividend or distribution of securities convertible into shares of
Common Stock), combination, reorganization, recapitalization or other like
change, conversion or exchange of shares, or any other change in the corporate
or capital structure of the Company), the term “Shares” shall be deemed to refer
to and include the Shares as well as all such stock dividends and distributions
and any shares of capital stock into which or for which any or all of the Shares
may be changed or exchanged.
 
1.1.13    “Subsidiary” of any Person shall mean any corporation or other entity
of which a majority of the voting power of the voting equity securities or
equity interest is owned, directly or indirectly, by such Person.
 
2.    Voting of Excess Shares.
 
2.1         Agreement to Vote Excess Shares.
 
2.1.1     Piton and each other Stockholder hereby covenants and agrees, jointly
and severally, that during the period commencing on the date hereof and
continuing until this Agreement terminates pursuant to Section 6, at any meeting
(whether annual or special and whether or not an adjourned or postponed meeting)
of the stockholders of the Company, and in any action by written consent of the
stockholders of the Company, Piton and the other Stockholders shall (i) appear
at the meeting or otherwise cause any and all Excess Shares to be counted as
present thereat for purposes of establishing a quorum, and (ii) vote (or cause
to be voted) any and all Excess Shares in accordance with the recommendations
of, or instructions provided by, the Board. Piton and each other Stockholder
hereby further agrees not to enter into any proxy, agreement or understanding
with any person or entity the effect of which would be materially inconsistent
with or violative of any provision contained in this Section 2.1.
 
 
- 3 -

 
 
2.1.2     The parties acknowledge that Piton or any other Stockholder may grant
a proxy or enter into an agreement or understanding with another Stockholder for
the purposes of voting Shares as long as (i) the Shares that are the subject of
any such proxy, agreement or understanding are voted in compliance with the
provisions of this Section 2.1 and 2.2; (ii) any such proxy, agreement or
understanding will not have the effect of superseding or revoking the Proxy
granted by Piton and the other Stockholders under Section 2.2 and shall be
subject and subordinate to the exercise of such Proxy pursuant to Section 2.2;
and (iii) the granting of such proxy or entering into such an agreement or
understanding would not result in any Stockholder other than Piton being a
Section 382 5% Shareholder of the Company (it being acknowledged and agreed that
any ability of Piton’s trading manager, Kokino LLC, and employees of Kokino LLC
to vote Shares owned by Piton is not subject to this Section 2.1.2).
 
2.2     Proxy. Concurrently with the execution of this Agreement, Piton and each
other Stockholder has delivered to the Company a proxy in the form attached
hereto as Exhibit B (“Proxy”), which shall be irrevocable to the fullest extent
permissible by law, with respect to the Excess Shares, subject to the other
terms of this Agreement. The Proxyholders (as defined in the Proxy) shall be
entitled to exercise the rights granted to them in the Proxy in order to vote
the Excess Shares in the event and to the extent that Piton or any of the other
Stockholders fail to vote the Excess Shares in accordance with Section 2.1.
Piton and each other Stockholder represents, covenants and agrees that, except
for (i) the Proxy granted pursuant to the foregoing provisions of this
Section 2.2; (ii) any proxy granted by Piton or any other Stockholder to another
Stockholder in compliance with Section 2.1.2; (iii) any proxy or other voting
agreement or understanding granted or entered into by Piton or any other
Stockholder to or with the Company’s Board, the Company or any officer thereof;
(iv) any proxy or other voting agreement or understanding granted or entered
into by Piton or any other Stockholder with the approval of the Board; or (v) as
contemplated by this Agreement: (1) neither Piton nor any other Stockholder
shall, during the period commencing on the date hereof and continuing until this
Agreement terminates pursuant to Section 6, grant any proxy or power of
attorney, or deposit any Shares into a voting trust or enter into a voting
agreement or other voting arrangement, with respect to the voting of the Shares
(each a “Voting Proxy”), and (2) neither Piton nor any other Stockholder has
granted, entered into or otherwise created any Voting Proxy which is currently
(or which will hereafter become) effective, and if any Voting Proxy has been
created, such Voting Proxy is hereby revoked (it being acknowledged and agreed
that any ability of Piton’s trading manager, Kokino LLC, and employees of Kokino
LLC to vote Shares owned by Piton is not a Voting Proxy).
 
3.     Standstill.
 
3.1     Standstill Provisions. Unless and until this Agreement is terminated
pursuant to Section 6, neither Piton nor any other Stockholder will, in any
manner, directly or indirectly (except (i) pursuant to a negotiated transaction
approved by the Board; or (ii) as may otherwise be approved by the Board), and
Piton and the other Stockholders will cause their respective Affiliates and
Associates, to not:
 
 
- 4 -

 
 
(a)           make, effect, initiate, cause or participate in (i) any
acquisition of Beneficial Ownership of any securities of the Company or any
securities of any Subsidiary or other Affiliate or Associate of the Company
(except such transfers between Stockholders in compliance with Section 3.2),
(ii) any Company Acquisition Transaction, or (iii) any “solicitation” of
“proxies” (as those terms are defined in Rule 14a-1 of the General Rules and
Regulations under the Exchange Act) or consents with respect to any securities
of the Company; provided, the parties acknowledge that (1) neither Piton nor any
other Stockholder shall be deemed to make, effect, initiate, cause or
participate in any acquisition of Beneficial Ownership under clause (i) of this
Subsection 3.1(a) solely by reason of engaging in any event permitted by Section
3.3; (2) neither Piton nor any other Stockholder shall be deemed to make,
effect, initiate, cause or participate in any Company Acquisition Transaction
under clause (ii) of this Subsection 3.1(a) or any solicitation of proxies under
clause (iii) of this Subsection 3.1(a) solely by reason of Piton or another
Stockholder voting its Shares in compliance with Section 2.1.1; and (3) neither
Piton nor any other Stockholder shall be deemed to make, effect, initiate, cause
or participate in any solicitation of proxies under clause (iii) of this
Subsection 3.1(a) solely by reason of any solicitation of a proxy, agreement or
understanding from Piton or another Stockholder regarding the voting of the
Shares in compliance with Sections 2.1.1 and 2.1.2;
 
(b)          nominate or seek to nominate any person to the Board or otherwise
act, alone or in concert with others, to seek to control or influence the
management, Board or policies of the Company;
 
(c)          take any action which might force the Company to make a public
announcement regarding any of the types of matters set forth in subsection (a)
of this Section 3.1;
 
(d)          request or propose that the Company (or its directors, officers,
employees or agents), directly or indirectly, amend or waive any provision of
this Section 3.1, including this subsection 3.1(d);
 
(e)          agree or offer to take, or encourage or propose (publicly or
otherwise) the taking of, any action referred to in subsections (a), (b), (c) or
(d) of this Section 3.1;
 
(f)          assist, induce or encourage any other Person to take any action
referred to in subsections (a), (b), (c) or (d) of this Section 3.1; or
 
(g)          enter into any discussions or arrangements with any third party
with respect to the taking of any action referred to in subsections (a), (b),
(c) or (d) of this Section 3.1.
 
Notwithstanding the foregoing provisions of this Section 3.1, Piton, the other
Stockholders and their respective Affiliates and Associates may from time to
time in one or more transactions acquire Beneficial Ownership of additional
shares of Common Stock (“Additional Shares”), provided that (i) the collective
Beneficial Ownership of Piton, the Stockholders, and their respective Affiliates
and Associates does not exceed 7.5% of the outstanding shares of Common Stock at
the time of the acquisition of Beneficial Ownership of Additional Shares; (ii)
Piton and the Stockholders are in compliance with all of the provisions of this
Agreement as of the acquisition date of any Additional Shares; (iii) the
representations and warranties of Piton and the other Stockholders in this
Agreement shall be true, accurate and complete as if made as of the date of any
such acquisition of Additional Shares (provided, there shall be no requirement
to provide the Company with an updated Beneficial Ownership Schedule to this
Agreement on account of any acquisition of Additional Shares by Piton); and (iv)
the acquisition of Additional Shares would not result in any Person who is not
Piton, other Stockholders (if any), or their respective Affiliates and
Associates, individually or collectively, constituting a Section 382 5%
Shareholder. Piton, the other Stockholders and their respective Affiliates and
Associates shall not be required to divest Shares, and the Plan Exemption shall
not be modified or rescinded, solely as the result of any change in the number
of issued and outstanding shares of Common Stock (including by reason of any
stock split, reverse split, stock dividend (including any dividend or
distribution of securities convertible into shares of Common Stock)), even if
such change causes Piton, the other Stockholders and their respective Affiliates
and Associates to Beneficially Own more than 7.5% of the outstanding shares of
Common Stock (either individually or in the aggregate).
 
 
- 5 -

 
 
3.2     Section 382 Compliance. Unless and until this Agreement is terminated
pursuant to Section 6, no direct or indirect transfers of shares of Common Stock
between and among Piton or the other Stockholders shall be permitted if, as a
result of any such transfer, any Stockholder (other than Piton) shall become the
Beneficial Owner of Shares in an amount that would result in such Stockholder
being a Section 382 5% Shareholder of the Company.
 
3.3     Transfers of Common Stock. Unless and until this Agreement is terminated
pursuant to Section 6, neither Piton nor any other Stockholder will sell or
otherwise transfer any Beneficial Ownership in any shares of Common Stock to any
Person not a party to this Agreement except:
 
(a)          in open market transactions on The Nasdaq Capital Market or on such
principal stock exchange as the Common Stock is then listed for trading; or if
the Common Stock is not listed on any stock exchange at the time, then in
transactions effected through trading on an inter-dealer quotation system if the
Common Stock is then quoted on such a system, and if not, then through trading
on over-the-counter bulletin boards or “pink sheets;” or
 
(b)          in private transactions and only if any such private transaction is
not to any Person or Group that Piton or the transferring Stockholder reasonably
believes after due inquiry Beneficially Owns or as a result of such transaction
would Beneficially Own 4.9% or more of the Company’s then outstanding Common
Stock.
 
3.4     Grant of Plan Exemption. Subject to and in reliance upon the
representations, warranties and obligations of the Stockholder under this
Agreement and in accordance with the terms and conditions of this Agreement, the
Board has granted the Stockholders a Plan Exemption. As long as the Stockholders
remain in full compliance with this Agreement, the Company shall maintain the
Plan Exemption in effect.
 
3.5     Section 13 Filings. In the event that Piton or any other Stockholder
files any schedule, form or report under Section 13 of the Exchange Act with the
SEC indicating that it is the beneficial owner (as the term “beneficial
ownership” is defined by Rule 13d-3 promulgated under the Exchange Act) of more
than five percent of the outstanding Common Stock, Piton and the other
Stockholders agree to cooperate with the Company upon the Company’s reasonable
request for information from Piton, the Stockholders and their respective
Affiliates and Associates regarding the beneficial ownership structure and
interest percentage in Common Stock held by Piton, the Stockholders and any of
their respective Affiliates and Associates.
 
4.    Representations and Warranties of Piton and the Other Stockholders. Piton
and each other Stockholder hereby makes the following representations and
warranties, severally and not jointly (except in the case of Sections 4.4, 4.5,
4.6, 4.7 and 4.8, which representations and warranties are made jointly and
severally by Piton and all of the other Stockholders):
 
 
 
 
- 6 -

 
 
4.1     Authority; Validity. Piton and each other Stockholder has all requisite
capacity, power and authority to enter into this Agreement and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
by Piton and the other Stockholders and the consummation by Piton and the other
Stockholders of the transactions contemplated hereby have been duly and validly
authorized by all necessary action on the part of Piton and the other
Stockholders. This Agreement has been duly executed and delivered by Piton and
the other Stockholders. If this Agreement is being executed in a representative
or fiduciary capacity with respect to Piton or any other Stockholder, the person
signing this Agreement has full power and authority to enter into and perform
this Agreement.
 
4.2     Non-Contravention.  The execution, delivery and performance of this
Agreement does not, and the consummation of the transactions contemplated hereby
and compliance with the provisions hereof will not, contravene, conflict with,
or result in any violation of, breach of, or default by (with or without notice
or lapse of time, or both) the Stockholder under, or give rise to a right of
termination, cancellation or acceleration of any obligation under, or result in
the creation of any encumbrance upon any of the properties or assets of Piton or
of any other Stockholder under, any provision of (i) any loan or credit
agreement, note, bond, mortgage, indenture, lease or other agreement,
instrument, permit, concession, franchise or license applicable to Piton or any
other Stockholder or to which Piton or any other Stockholder is a party, or
(ii) any judgment, order, decree, statute, law, ordinance, injunction, rule or
regulation applicable to Piton or any other Stockholder or any of Piton’s or any
other Stockholder’s properties or assets, other than any such conflicts,
violations, defaults, rights, or encumbrances that, individually or in the
aggregate, would not impair the ability of Piton or any other Stockholder to
perform Piton’s or each Stockholder’s obligations hereunder or prevent, limit or
restrict in any respect the consummation of any of the transactions contemplated
hereby.
 
4.3     Litigation.  As of the date hereof, there is no action pending, or to
the knowledge of Piton and of each Stockholder, threatened with respect to
Piton’s or a Stockholder’s ownership of Shares, nor is there any judgment,
decree, injunction or order of any applicable governmental entity or arbitrator
outstanding which would prevent the carrying out by Piton and the other
Stockholders of their respective obligations under this Agreement or any of the
transactions contemplated hereby, declare unlawful the transactions contemplated
hereby or cause such transactions to be rescinded.
 
4.4     Beneficial Ownership. As of the Effective Date, the number of shares of
Common Stock set forth on the Beneficial Ownership Schedule are the only shares
of Common Stock Beneficially Owned by Piton, the other Stockholders and their
respective Affiliates and Associates. On and as of the Effective Date, the
Shares are free and clear of any encumbrances that, individually or in the
aggregate, would impair the ability of Piton or the other Stockholders to
perform their respective obligations under this Agreement or prevent, limit or
restrict in any respect the consummation of any of the transactions contemplated
hereby. No one Stockholder (other than Piton) Beneficially Owns 4.9% or more of
the outstanding Common Stock of the Company for purposes of Section 382 as of
the Effective Date.
 
 
 
- 7 -

 
 
4.5     Acquisition of Shares. Piton and the other Stockholders collectively
represent that the Shares were not acquired for the purpose or with the
intention of causing Piton or any other Stockholder (whether collectively or
individually) to become an Acquiring Person.
 
4.6     Reliance. Piton and the other Stockholders acknowledge that the Company
is relying on the representations and covenants contained herein for purposes of
granting the Plan Exemption set forth in this Agreement.
 
4.7     No Influence or Control. As of the Effective Date, and at all times
while this Agreement is in effect, Piton and the other Stockholders collectively
represent that Piton and the other Stockholders (together with their respective
Affiliates and Associates): (i) have acquired the Shares set forth on the
Beneficial Ownership Schedule in the ordinary course of their respective
businesses, (ii) have not acquired the Shares with the purpose or the effect of
changing or influencing the control of the Company, and (iii) have not acquired
the Shares in connection with or as a participant in any transaction having such
purpose or effect. As of the Effective Date, Piton and the other Stockholders
collectively represent that Piton and the other Stockholders (together with
their respective Affiliates and Associates) do not have any knowledge that any
third party is currently engaged in undertaking, or has any intention or plan to
undertake, a Company Acquisition Transaction. To the extent this Agreement
permits any additional acquisition of shares of Common Stock by Piton or any
other Stockholder, Piton and the other Stockholders further collectively
represent that if they (or any of them individually) acquire any additional
Shares on the Effective Date or at any time following the Effective Date until
this Agreement terminates pursuant to Section 6, such acquisition of Shares (1)
will not be made with the purpose or the effect of changing or influencing the
control of the Company, and (2) will not be made in connection with (and neither
Piton nor any other Stockholders will be a participant in) any transaction
having such purpose or effect. Notwithstanding anything to the contrary in this
Agreement, Piton, the other Stockholders and their respective Affiliates and
Associates may vote Shares which are not Excess Shares and nothing herein shall
be deemed to limit or impact such voting discretion.
 
4.8     Family Office. The principal business of Piton is to act as a pooled
investment vehicle for various “family clients” (as defined in SEC Rule
202(a)(11)(G)-1 (“Family Office Rule”)) (“Family Clients”) of Kokino LLC
(“Kokino”), which is a single “family office” (as defined in the Family Office
Rule) (“Family Office”) that provides investment management services solely to
an individual disclosed by Piton to Company as of the Effective Date, such
individual’s family members (as defined in the Family Office Rule) and other
Family Clients of Kokino, including Piton with respect to the shares of Company
Common Stock Beneficially Owned by Piton (such disclosed individual, such
individual’s family members and such other Family Clients of Kokino are
collectively referred to herein as the “Kokino Family Clients”).
 
5.    Reresentations and Warranties of the Company. The Company represents and
warrants to Piton and each of the other Stockholders that:
 
5.1     Authority; Validity. The Company has all requisite capacity, power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement by the Company
and the consummation by the Company of the transactions contemplated hereby have
been duly and validly authorized by all necessary action on the part of the
Company. This Agreement has been duly executed and delivered by the Company. If
this Agreement is being executed in a representative or fiduciary capacity with
respect to the Company, the person signing this Agreement has full power and
authority to enter into and perform this Agreement.
 
 
 
 
 
- 8 -

 
 
5.2     Non-Contravention. The execution, delivery and performance of this
Agreement does not, and the consummation of the transactions contemplated hereby
and compliance with the provisions hereof will not, (a) require the Company to
obtain the consent or approval of any governmental entity, (b) require the
consent or approval of any other person pursuant to any agreement, obligation or
instrument binding on the Company or its properties and assets, (c) conflict
with or violate any organizational document or law, rule, regulation, order,
judgment or decree applicable to the Company or pursuant to which any of its
assets are bound, or (d) violate any other material agreement to which the
Company or any of its subsidiaries is a party.
 
6.      Effectiveness; Termination; Survival.

 
6.1     Effectiveness. This Agreement shall become effective upon its execution
by each of the Stockholders and the Company.
 
6.2     Termination. This Agreement, and the obligations of Piton and the other
Stockholders hereunder, including, without limitation, Piton’s and the other
Stockholders’ obligations under Section 2 and Section 3 shall terminate: (i) at
any time by written consent of Piton and the other Stockholders and the Company,
(ii) automatically upon the termination of the Plan whether by the Board or upon
its own terms, unless a substitute or successor tax benefit preservation or
other stockholder rights plan is implemented, in which case this Agreement shall
not terminate, (iii) automatically upon the delivery to the Company of a
certification executed by an authorized officer of Piton and of each of the
other Stockholders (which certification may be provided by an authorized officer
of Piton’s trading manager, Kokino LLC), certifying that Piton and the other
Stockholders (together with their respective Affiliates and Associates)
collectively Beneficially Own less than 4.9% of the then-outstanding shares of
Common Stock; and (iv) automatically if Kokino or its successor (if any) ceases
to be a Family Office for the Kokino Family Clients. The Plan Exemption granted
by the Board shall continue for only so long as Piton and the other Stockholders
are in compliance with the terms of this Agreement. If Piton or any of the other
Stockholders violate any provision herein, then the Board shall have the right,
in its sole discretion, to revoke the Plan Exemption, upon which Piton and the
other Stockholders shall be an Acquiring Person as defined in and for purposes
of the Plan if Piton or any other Stockholder otherwise meets the requirements
to be deemed an Acquiring Person at such time.
 
6.3     Survival. Section 8, Section 9 and Section 10 shall survive the
termination of this Agreement for any reason.
 
7.    Additional Shares; Additional Stockholders. Piton and the other
Stockholders agree that any Shares acquired on or after the Effective Date and
before the termination of this Agreement pursuant to Section 6 shall be subject
to the terms and conditions of this Agreement to the same extent as if they
constituted Shares as of the Effective Date. If, during the period commencing on
the Effective Date and continuing until this Agreement terminates pursuant
to Section 6, any Affiliate or Associate of Piton or of any other Stockholder
who is not already a holder of Shares as of the Effective Date acquires Shares,
then Piton or the Stockholder of which the person is an Affiliate or Associate
shall cause the person to become a party to this Agreement by executing and
delivering a counterpart signature page hereto and agree to be bound by and
subject to the terms and conditions of this Agreement as a Stockholder.
 
 
 
- 9 -

 
 
8.    Additional Agreements. In the event that this Agreement is terminated in
accordance with Section 6.2 and Piton or any other Stockholder or any of their
respective Affiliates or Associates (whether collectively or individually) are
again deemed to Beneficially Own 4.9% or more of the outstanding shares of
Common Stock, then, should the Board again exercise its discretionary authority
under the Plan to grant Piton or any other Stockholder another Plan Exemption
(which the Board is not obligated to grant), Piton and the other Stockholders
(to the extent they Beneficially Own Shares at that time) agree (and agree to
compel their respective Affiliates and Associates, as applicable) to enter into
an exemption agreement with the Company on substantially the same terms as set
forth herein. In addition, to the extent that the Plan is terminated (whether by
the Board or upon its own terms) and replaced by a new tax benefit preservation
or stockholder rights plan, then, at the request of the Company, Piton and the
other Stockholders agree (and agree to compel their respective Affiliates and
Associates, as applicable) to enter into a new exemption agreement on
substantially the same terms as this Agreement should the Board again exercise
its discretionary authority under the Plan to grant Piton or any other
Stockholder another Plan Exemption (which the Board is not obligated to grant).
 
9.    Further Assurances. Subject to the terms of this Agreement, from time to
time, Piton and the other Stockholders shall execute and deliver such additional
documents and use commercially reasonable efforts to take, or cause to be taken,
all such further actions, and to do or cause to be done, all things reasonably
necessary, proper or advisable under applicable laws and regulations to
consummate and make effective the transactions contemplated by this Agreement.
 
10.    Miscellaneous.
 
10.1     Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.
 
10.2     Binding Effect and Assignment. This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns, but neither this Agreement
nor any of the rights, interests or obligations of the parties hereto may be
assigned by either of the parties without the prior written consent of the other
parties.
 
10.3     Amendments and Modification. This Agreement may not be modified,
amended, altered or supplemented except upon the execution and delivery of a
written agreement executed by the parties hereto.
 
10.4     Specific Performance; Injunctive Relief. The parties hereto acknowledge
that the parties may be irreparably harmed and that there may be no adequate
remedy at law for a violation of any of the covenants or agreements of the other
parties set forth herein. Therefore, it is agreed that, in addition to any other
remedies that may be available upon any such violation, each party shall have
the right to seek enforcement of such covenants and agreements by specific
performance, injunctive relief or by any other means available to such party at
law or in equity.
 
 
 
- 10 -

 
 
10.5     Attorney’s Fees. If any action, suit or other proceeding (whether at
law, in equity or otherwise) is instituted concerning or arising out of this
Agreement or any transaction contemplated hereunder, the prevailing party shall
be entitled to recover, in addition to any other remedy granted to such party
therein, all such party’s costs and attorneys’ fees incurred in connection with
the prosecution or defense of such action, suit or other proceeding.
 
10.6     Notices. Unless otherwise specified herein, all notices or other
communications required or permitted hereunder shall be in writing and shall be
deemed effectively given, (i) on the date received, if personally delivered or
sent by facsimile or e-mail during normal business hours, (ii) on the business
day after being received if sent by facsimile or e-mail other than during normal
business hours, (iii) one (1) business day after being sent by Federal Express,
UPS or other comparably reputable delivery service, or (iv) five (5) business
days after being sent by registered or certified mail. All communications shall
be sent to the address as set forth on the signature pages hereof or at such
other address for a party as shall be specified by like notice.
 
10.7     Governing Law; Submission to Jurisdiction. This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware,
regardless of the laws that might otherwise govern under applicable principles
of conflicts of law thereof. The parties hereby irrevocably and unconditionally
consent to submit to the exclusive jurisdiction of the courts of the United
States of America located in the State of Delaware (or, if such courts lack
jurisdiction, the appropriate Delaware state courts) for any actions, suits or
proceedings arising out of or relating to this Agreement (and the parties agree
not to commence any action, suit or proceeding relating thereto except in such
courts), and further agree that service of any process, summons, notice or
document by U.S. certified mail shall be effective service of process for any
action, suit or proceeding brought against the parties in any such court. The
parties hereby irrevocably and unconditionally waive any objection to the laying
of venue of any action, suit or proceeding arising out of this Agreement in the
courts of the United States of America located in the State of Delaware (or, if
such courts lack jurisdiction, the appropriate Delaware state courts) and hereby
further irrevocably and unconditionally waive and agree not to plead or claim in
any such court that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum.
 
10.8     Entire Agreement. This Agreement and the Proxy granted hereunder
constitute and contain the entire agreement and understanding of the parties
with respect to the subject matter hereof and supersede any and all prior
negotiations, correspondence, agreements, understandings, duties or obligations
between the parties respecting the subject matter hereof.
 
10.9     Counterparts. This Agreement may be executed in counterparts and may be
delivered by e-mail, each of which counterparts shall be deemed an original, but
all of which together shall constitute one and the same instrument.
 
10.10    Captions. The captions to sections of this Agreement have been inserted
only for identification and reference purposes and shall not be used to construe
or interpret this Agreement.
 
 [Remainder of Page Intentionally Left Blank; Signature Pages and Exhibits
Follow]
 
 
 
- 11 -

 
In Witness Whereof, the parties hereto have caused this Agreement to be executed
as of the Effective Date.
 
AutoWeb, Inc.
 
 
By: /s/Glenn E. Fuller                                       
Glenn E. Fuller, Executive Vice President,
       Chief Legal and Administrative Officer
       and Secretary
 
Notice Address:
AutoWeb, Inc.
18872 MacArthur Blvd.
Suite 200
Irvine, California 92612
Email Address: GlennF@autobytel.com
Facsimile No.: 949.862.1323
Attn: Chief Legal Officer
 
Stockholders
 
 
Piton Capital Partners LLC
 
By: Piton Capital Management LLC, its managing member
 
By: Kokino LLC, its managing member
 
 
By: /s/ Stephen A. Ives_____________
       Stephen A. Ives
       Vice President
 
 
Notice Address for Stockholders
 
Piton Capital Partners LLC
c/o Kokino LLC
201 Tresser Boulevard, 3rd Floor
Stamford, CT 06901
Attention: Garrett Lynam
Email Address: glynam@kokino.com
 

 
 
 
 
- 12 -

 
EXHIBIT A
 
BENEFICIAL OWNERSHIP SCHEDULE
 
 
Stockholder
Beneficial Ownership of Common Stock
Piton Capital Partners
625,000

 
 
 
 
 
 
- 13 -

 
Exhibit B
 
  IRREVOCABLE PROXY

 
The undersigned stockholders (“Stockholders”) of AutoWeb, Inc., a Delaware
corporation (“Company”), hereby irrevocably appoint and constitute Jeffrey H.
Coats, Kimberly Boren and Glenn E. Fuller for as long as they are officers
and/or employees of the Company (collectively, the “Proxyholders”), and each of
them individually, the agents, attorneys-in-fact and proxies of the undersigned,
with full power of substitution and resubstitution, to the full extent of the
undersigned’s rights with respect to all Excess Shares (as defined in that
certain Tax Benefit Preservation Plan Exemption Agreement dated as of November
15, 2017 (“Exemption Agreement”)) beneficially owned by the Stockholders
(including any Excess Shares acquired by any Stockholder on or after the date
hereof and before the date this proxy terminates) to vote the Excess Shares as
follows: the Proxyholders named above, or each of them individually, are
empowered at any time before termination of this proxy to exercise all voting
rights of the undersigned at any meeting (whether annual or special and whether
or not an adjourned or postponed meeting) of stockholders of the Company, and in
any action by written consent of the stockholders of the Company, with respect
to the Excess Shares in accordance with the recommendations of or instructions
provided by the Board.
 
The proxy granted by the Stockholders to the Proxyholders hereby is granted as
of the date of this Irrevocable Proxy in order to secure the obligations of the
Stockholders set forth in Section 2.1 of the Exemption Agreement and is
irrevocable in accordance with subdivision (e) of Section 212 of the Delaware
General Corporation Law.
 
This proxy will automatically terminate upon the termination of the Exemption
Agreement in accordance with its terms. Additionally, this proxy will
automatically terminate with respect to a Proxyholder if he or she ceases to be
an officer and/or employee of the Company. This proxy may not be transferred by
any Proxyholder or assumed by any person without the express prior written
consent of the undersigned. The Stockholders acknowledge that the foregoing
provisions of this paragraph shall not preclude or require the Stockholders’
consent for the substitution or resubstitution of a new Proxyholder who is also
an officer and/or employee of the Company.
 
Except as contemplated or permitted by the Agreement, upon the execution hereof,
all prior proxies given by the undersigned with respect to the Excess Shares are
hereby revoked and no subsequent proxies regarding the Excess Shares will be
given until such time as this proxy shall be terminated in accordance with its
terms. Any obligation of the undersigned hereunder shall be binding upon the
successors and assigns of the undersigned.
 
This proxy is irrevocable (to the fullest extent permitted by law) and shall
survive the insolvency, incapacity, death, liquidation or dissolution of the
undersigned.
 
Dated: November 15, 2017
 
Piton Capital Partners LLC
 
By: Piton Capital Management LLC, its managing member
 
By: Kokino LLC, its managing member
 
 
By: ___________________
       Stephen A. Ives
       Vice President
 
 
 
- 14 -

 
 

Exhibit C
 
EXEMPTION REQUEST LETTER

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
- 15 -

 
 
[a10-1001.jpg]
 
 
 
- 16 -

 
 
[a10-1002.jpg]
 
 
 -17-


 
 
 
 
 